MEMORANDUM **
A review of the record and appellant’s response to the order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The district court properly concluded it lacked jurisdiction to consider appellant’s petition for writ of mandamus against Nevada state officials. See 28 U.S.C. § 1361 (federal district court has jurisdiction over mandamus action only to compel actions of officers of the United States).
Appellant’s request to hold this appeal in abeyance pending his future filing of a 42 U.S.C. § 1983 action is denied. All other pending motions or requests are denied as moot.
We summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.